DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 5/5/2022, with respect to specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 8, filed 5/5/2022, with respect to the 102 claim rejection have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing means (interpretation: the sub-scanning direction shift processing module executes the sub-scanning direction sift process by using an image processing line buffer which is included in the DRAM, which is disclosed on pages 6, 7 and 10.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
storage means (interpretation: data is stored in a storage area of the DRAM from a row buffer, which is disclosed on pages 12 and 13. This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) and 
converting means (interpretation: the addresses of the plural pieces of pixel data are converted by the address conversion section in the sub-scanning direction shift processes, which is disclosed on pages 6 and 7.  This interpretation and its equivalents are utilized for this claim term in the Office Action.) in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


1. (Currently Amended) An image processing apparatus comprising: 
a memory; and 
a processor, configured to: 
shift a plurality of pieces of pixel data so as to suppress deviation in a sub- scanning direction at [[the]]a time of image formation; 
store the plurality of pieces of pixel data in the memory; and 
convert addresses of the plurality of pieces of pixel data such that a predetermined number of pieces of pixel data which are a unit of processing of a shift process are stored in a cache memory used by the memory at once, 
wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively, 
wherein a block size is determined by a number of bytes per pixel, a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and 
wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than a data storage size of the cache memory.

19. (Currently Amended) A non-transitory computer readable medium storing a program causing a processor of a computer to: 
shift a plurality of pieces of pixel data so as to suppress deviation in a sub-scanning direction at [[the]]a time of image formation; and 
convert addresses of the plurality of pieces of pixel data such that a predetermined number of pieces of pixel data which is a unit of processing of a shift process is stored in a cache memory of a memory at once, 
wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively, 
wherein a block size is determined by a number of bytes per pixel, a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and 
wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than a data storage size of the cache memory.  

20. (Currently Amended) An image processing apparatus comprising: 
processing means for shifting a plurality of pieces of pixel data so as to suppress deviation in a sub-scanning direction at [[the]]a time of image formation; 
storage means for storing the plurality of pieces of pixel data; and 5Customer No.: 31561 Docket No.: 80327-US-348 Application No.: 16/209,967 
converting means for converting addresses of the plurality of pieces of pixel data such that a predetermined number of pieces of pixel data which are a unit of processing of a shift process are stored in a cache memory used by the storage means at once, 
wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively, 
wherein a block size is determined by a number of bytes per pixel. a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and 
wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than a data storage size of the cache memory.


Allowable Subject Matter
Claims 1-6, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards an image processing apparatus and a non-transitory computer readable medium storing a program performing the functions of a claimed limitations.  The unique features of the claims are as follows:

“wherein a block size is determined by a number of bytes per pixel, a minimum correction unit for the shift process, and a number of consecutive issuances of the plurality of access requests which are consecutively issued, and 
wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than a data storage size of the cache memory”.

	These features were not found in the applied and/or cited prior art.  These features combined with the rest of the claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Houki discloses correction of pixels in the sub scanning direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672